DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11 and 24 are drawn to an expression system comprising a recombinant cell comprising:
(i) a first nucleic acid encoding an α9 subunit of an α9α10 nicotinic acetylcholine
receptor (nAChR);
(ii) a second nucleic acid encoding an α10 subunit of an α9α10 nAChR; and
(iii) a third nucleic acid encoding at least one protein selected from the group consisting
of Choline O-acetyltransferase (CHAT), Transmembrane inner ear expressed protein (TMIE), Transmembrane protein 132A (TMEM132A), Transmembrane protein 132C TMEM132C), Transmembrane protein 132D (TMEM132D), Transmembrane protein 132E (TMEM132E), Transmembrane protein 100 (TMEM100) and Tumor necrosis factor receptor superfamily member 10A (TNERSF10A) classified in C07K 14/705.

Group II. Claims 12-20 are drawn to are drawn to an expression system comprising a recombinant cell comprising:
(i) a first nucleic acid encoding an α9 subunit of an α9α10 nicotinic acetylcholine
receptor (nAChR);
(ii) a second nucleic acid encoding an α10 subunit of an α9α10 nAChR; and
(ii) a third nucleic acid encoding at least one protein selected from the group consisting
of Choline O-acetyltransferase (CHAT), Transmembrane inner ear expressed protein (TMIE), Transmembrane protein 132A (TMEM132A), Transmembrane protein 132C TMEM132C), Transmembrane protein 132D (TMEM132D), Transmembrane protein 132E (TMEM132E), Transmembrane protein 100 (TMEM100) and Tumor necrosis factor receptor superfamily member 10A (TNERSF10A), 
wherein the recombinant cell is cultured in media comprising at least one compound selected from acetylcholine (ACh) or methyllycaconitine (MLA) classified in A61K 31/221.

Group III. Claims 21-22 are drawn to a method of identifying agonists, antagonists, or positive allosteric modulators of an α9α,10 nAChR, the method comprising:
(a) culturing the recombinant cell of the expression system of claim 1
under conditions where the recombinant cell grows;
(b) contacting the recombinant cell with an agent; and
(c) determining if the agent is an agonist, antagonist, or positive allosteric modulator of the α9α10 nAChR, wherein an agonist or allosteric modulator increases the activity of, the α9α10 nAChR and an antagonist decreases the activity of the α9α10 nAChR as compared to the activity of the α9α10 nAChR in a recombinant cell that was not contacted with an agent classified in A61K 47/6895.

Group IV. Claim 23, drawn to method of identifying proteins capable of enhancing expression of an α9α10 nicotinic acetylcholine receptor (nAChR), the method comprising:
	(a) culturing a recombinant cell comprising a first nucleic acid encoding an α9 subunit of an α9α10 nicotinic acetylcholine receptor (nAChR) and a second nucleic acid
encoding an α10 subunit of an α9α10 nAChR;
	(b) contacting the recombinant cell with a protein expression library; and
	(c) determining the level of expression of α9α10 nAChR,
wherein an increase in α9α10 nAChR expression as compared to α9α10 expression in an
uncontacted recombinant cell indicates that the protein enhances expression of α9α10 nAChR., classified in A61K 48/0066.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems as they can apply the same substrates. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed distinct because the culture media of group I does not require acetylcholine (ACh) or methyllycaconitine (MLA).  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Inventions I, II and III, IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the expression system cannot be used in the process of groups III and IV because additional products are required.
Invention III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions of group III and IV cannot be used together as they have different design, mode of operation and effect.
Furthermore If Applicants elect any of the groups they must elect a third nucleic acid that encodes at least a:
	a) Choline O-acetyltransferase (CHAT) and/or, 
	b)Transmembrane inner ear expressed protein (TMIE) and/or, 
	c) Transmembrane protein 132A (TMEM132A) and/or,
	d) Transmembrane protein 132C TMEM132C) and/or,  
	e) Transmembrane protein 132D (TMEM132D) and/or, 
	f) Transmembrane protein 132E (TMEM132E) and/or,
	g) Transmembrane protein 100 (TMEM100) and/or
	h) Tumor necrosis factor receptor superfamily member 10A (TNERSF10A)
Applicants must elect one or one combination of enzyme/protein from (a) to (h) that must be included in the expression system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAGNEW H GEBREYESUS/             Primary Examiner, Art Unit 1652                                                                                                                                                                                           	July 18, 2022